Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Michael Cox during a telephone interview on September 1, 2022.
The application has been amended as follows:
      	1. (Currently Amended) A computer-implemented method, comprising:
generating, from blended shot data of a seismic survey of an area that includes signal data and noise data, a shot domain for actual sources, a receiver domain for virtual sources, and a receiver domain for actual sources, wherein the shot domain includes shots provided by an array of vibration-emitting equipment, each piece of vibration-emitting equipment being a single source in the seismic survey, wherein the receiver domain for the actual sources includes shot gathers received at receiver locations, and wherein each shot gather includes signal atom data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating, during a first dictionary learning process using the shot domain for the actual sources signal atoms with which their respective inputs are reconstructed, and wherein a gather is one of a common source, a common receiver, a common offset, or a common midpoint gather, and wherein the small patches define time and space windows of 100 milliseconds of trace data across 20 consecutive traces;
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms, wherein the second dictionary learning process includes applying a time shift to the receiver domain for the virtual sources, and wherein each noise atom includes a small patch of seismic noise data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
creating a sparse reconstruction of receiver domain data from the combined signal-and- noise dictionary; and
splitting the sparse reconstruction into deblended data and blending noise data based on atom usage to create deblended shot domain gathers for the actual sources.

8. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
generating, from blended shot data of a seismic survey of an area that includes signal data and noise data, a shot domain for actual sources, a receiver domain for virtual sources, and a receiver domain for actual sources, wherein the shot domain includes shots provided by an array of vibration-emitting equipment, each piece of vibration-emitting equipment being a single source in the seismic survey, wherein the receiver domain for the actual sources includes shot gathers received at receiver locations, and wherein each shot gather includes signal atom data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating, during a first dictionary learning process using the shot domain for the actual sources during [[a]] the small time window using multiple neighboring traces in [[a]] the seismic gather, wherein the first dictionary learning process includes applying a time shift to one or more of the shot domain for the actual sources signal atoms with which their respective inputs are reconstructed, and wherein a gather is one of a common source, a common receiver, a common offset, or a common midpoint gather, and wherein the small patches define time and space windows of 100 milliseconds of trace data across 20 consecutive traces;
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms, wherein the second dictionary learning process includes applying a time shift to the receiver domain for the virtual sources, and wherein each noise atom includes a small patch of seismic noise data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
creating a sparse reconstruction of receiver domain data from the combined signal-and-noise dictionary; and
splitting the sparse reconstruction into deblended data and blending noise data based on atom usage to create deblended shot domain gathers for the actual sources.

15. (Currently Amended) A computer-implemented system, comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:
generating, from blended shot data of a seismic survey of an area that 
includes signal data and noise data, a shot domain for actual sources, a receiver domain for virtual sources, and a receiver domain for actual sources, wherein the shot domain includes shots provided by an array of vibration-emitting equipment, each piece of vibration-emitting equipment being a single source in the seismic survey, wherein the receiver domain for the actual sources includes shot gathers received at receiver locations, and wherein each shot gather includes signal atom data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating, during a first dictionary learning process using the shot 
domain for the actual sources the small patch of seismic signal data gathered during a small time window using multiple neighboring traces in [[a]] the seismic gather, wherein the first dictionary learning process includes applying a time shift to one or more of the shot domain for the actual sources signal atoms with which their respective inputs are reconstructed, and wherein a gather is one of a common source, a common receiver, a common offset, or a common midpoint gather, and wherein the small patches define time and space windows of 100 milliseconds of trace data across 20 consecutive traces;
generating, during a second dictionary learning process using the 
receiver domain for the virtual sources, a dictionary of noise atoms, wherein the second dictionary learning process includes applying a time shift to the receiver domain for the virtual sources, and wherein each noise atom includes a small patch of seismic noise data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating a combined signal-and-noise dictionary that contains the 
signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
creating a sparse reconstruction of receiver domain data from the 
combined signal-and-noise dictionary; and
splitting the sparse reconstruction into deblended data and blending 
noise data based on atom usage to create deblended shot domain gathers for the actual sources.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 8, and 15 do not recite an abstract idea. The limitations of
generating, from blended shot data of a seismic survey of an area that includes signal data and noise data, a shot domain for actual sources, a receiver domain for virtual sources, and a receiver domain for actual sources, wherein the shot domain includes shots provided by an array of vibration-emitting equipment, each piece of vibration-emitting equipment being a single source in the seismic survey, wherein the receiver domain for the actual sources includes shot gathers received at receiver locations, and wherein each shot gather includes signal atom data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating, during a first dictionary learning process using the shot domain for the actual sources, a dictionary of signal atoms, wherein each signal atom includes a small patch of seismic signal data gathered during the small time window using the multiple neighboring traces in the seismic gather, wherein the first dictionary learning process includes applying a time shift to one or more of the shot domain for the actual sources, wherein the first dictionary learning process identifies a set of similar signal atoms with which their respective inputs are reconstructed, and wherein a gather is one of a common source, a common receiver, a common offset, or a common midpoint gather, and wherein the small patches define time and space windows of 100 milliseconds of trace data across 20 consecutive traces;
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms, wherein the second dictionary learning process includes applying a time shift to the receiver domain for the virtual sources, and wherein each noise atom includes a small patch of seismic noise data gathered during a small time window using multiple neighboring traces in a seismic gather;
generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
creating a sparse reconstruction of receiver domain data from the combined signal-and- noise dictionary; and
splitting the sparse reconstruction into deblended data and blending noise data based on atom usage to create deblended shot domain gathers for the actual sources.
The limitations are not abstract because they do not involve a mathematical concept. Furthermore, the limitations are not concepts performed in the human mind (observation, evaluation, judgment, opinion). Thus, claims 1, 8, and 15 are patent eligible under 35 USC 101.
While dependent claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are directed to an abstract idea (mathematical concept), the respective independent claims 1, 8, and 15 each recites a combination of limitations that are unconventional. Thus, claims 1, 8, and 15 include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claims 1, 8, and 15 and their respective dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are patent eligible under 35 USC 101.
	
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computer-implemented method and system comprising
generating, during a second dictionary learning process using the receiver domain for the virtual sources, a dictionary of noise atoms, wherein the second dictionary learning process includes applying a time shift to the receiver domain for the virtual sources;
generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms;
creating a sparse reconstruction of receiver domain data from the combined signal-and- noise dictionary; and
splitting the sparse reconstruction into deblended data and blending noise data based on atom usage to create deblended shot domain gathers for the actual sources (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2013/0236115) discloses a system and method of recovering information comprising (Abstract; Fig. 2) comprising generating a first dictionary of time-shifted transmit waveform (1, Fig. 2) and a second dictionary of spectrally filtered time-shifted transmit waveform (2, Fig. 2). Nguyen et al. further discloses a method of the recovery of missing frequency bands comprising receiving data signal responses from a target area using a first dictionary comprising time-shifted responses and a second dictionary comprising a plurality of spectrally filtered time-shifted responses (Abstract, lines 12-17). However, Nguyen et al. does not disclose combining the two dictionaries. Accordingly, Nguyen et al. does not disclose generating a combined signal-and-noise dictionary that contains the signal atoms from the dictionary of signal atoms and the noise atoms from the dictionary of noise atoms.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 1, 2022